DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wherein it previously prestresses slender corrugated surface concrete bars,” in claim 1, ll. 2-3, is a relative term which renders the claim indefinite. The term “slender” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In this case, it is unclear what the Applicant regards as “slender” in view of the size diversity of concrete-cast products known in the prior art. It is not clear as to what slender is relative to. For examination purposes, the limitation “slender” would be interpreted in light of it plain meaning as defined by Merriam-Webster dictionary, “(of something abstract) small or narrow in circumference or width in proportion to length or height.”

Claim 1 recites the limitation "removing part of the cast concrete around the steel wire cable" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Prior to the recitation in lines 6-7, there is no disclosure of “a steel wire cable,” rendering the claim vague and indefinite. For examination purposes, the limitation is interpreted as “removing part of the cast concrete around a steel wire cable placed inside the prestressed bar.”
Regarding claim 1, due to the inconsistent recitations directed to the bars: e.g., claim 1 recites “prestressed concrete bars,” “concrete bar,” “prestressed slender corrugated surface concrete bars,” “prestressed bar,” “bars,” it is unclear and hard to follow which limitations are directed to which one of the multiple “concrete bars” recited in the claim, rendering the claim vague and indefinite. 
The examiner respectfully suggests that the claim be amended to keep a consistent naming convention of each recitation , reciting the full limitation as firstly presented, e.g. reciting the “prestressed concrete bar” every time a limitation is related to said “prestressed concrete bar.” For the sake of expediting prosecuting the invention the examiner will do their best to understand the invention and match each limitation  at the best of their abilities in view of the reference numbers and the specification. 
Claims 2 – 4 are rejected as being indefinite for being in dependent form of rejected claim 1, from which – directly or indirectly – posses the limitations which render claim 1 vague and indefinite.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen (US Pat. 4,999,959), in view of E. P. Muntz (US Pat. 2,413,990; Muntz), Leinenbach et al. (US Pat. 9,758,968 B2; US’968)
, and Ducret et al. (US PGPub. 2009/0169881 A1; Ducret). 
Regarding claim 1. Virtanen discloses a prestressing process through prestressed concrete bars (reinforcing structure, 3; FIG. 1), 
wherein it previously prestresses slender surface concrete bars (sheath structure, 2; reinforcing structure, 3; see Virtanen at FIG. 5 and Col. 6, ll. 10-19, “a reinforcing steel tendon 1 is stretched between support 11, 12 to a casting bed, wherein concrete is extruded about the steel tendon”), 
said prestressed bars (3) used to cast concrete pieces or structures which shall also be prestressed through transfer of forces by gripping (see Virtanen at FIG. 2 and  Col. 5, ll. 61-68, “shape-forming structure 4 having reinforcing structures, e.g., placed and cast into the center of the construction element”).

However, Virtanen is silent to the prestressed slender surface concrete bars 3 being activated from the middle section of its longitudinal length by relieving the tensions previously applied to said prestressed bar, removing part of the cast concrete around a steel wire cable placed inside the prestressed bar, transferring them to the concrete piece or structure, and the concrete bar having a corrugated surface.
	
Nonetheless, Virtanen discloses that after being tensioned, the pre-stressed concrete bars can be cut to by cutting element 17 at a desired length (Virtanen at Col. 6, ll. 34-38), the pre-stressed concrete bars may be implemented by selecting of different shapes, e.g., ellipse- or rectangle-shaped, and may also be located eccentrically to obtain curved constructions (Virtanen at Col. 7, ll. 1-6).

As to the limitation, the prestressed slender surface concrete bars being activated from the middle section of  longitudinal length by relieving the tensions previously applied to said prestressed bar, removing part of the cast concrete around a steel wire cable placed inside the prestressed bar, transferring them to the concrete piece or structure.
In the same field of endeavor of process of making prestressed reinforced concrete structures, Muntz discloses methods and applications of prestressed concrete in which pretensioned steel or other reinforcement members are bonded to concrete (Muntz at Col. 1, ll. 1-7). 
Muntz at Col. 9, ll. 43-75, cont. Col. 10, ll. 1-7), discloses an embodiment (Figs. 52, 53 and 56 to 59), prestress concrete bars having pretensioned reinforcement members which are partly bonded and partly bond-free making possible to employ pretensioned reinforcement for producing desired stresses at preselected points or sections of a concrete element or structure without producing unwanted stress at other points or sections (after or prior to the casting of the concrete element or structure), and also makes possible for the initial linear stressing of the concrete to be subsequently relieved at one or more preselected points where bond-free portions of the reinforcement are exposed so that they may be readily cut (Muntz at Col. 9, ll. 58-65). 
Muntz further discloses that for simple beams uniformly loaded “the maximum bending moment will be at the centre of the span,” (Muntz at Col. 10, ll. 5-7), analogous to the claimed “the prestressed slender surface concrete bars being activated from the middle section of the concrete bar.”
Furthermore, Muntz discloses that if necessary or desirable to release the tension in one or more bond-free portions of a partly bonded and partly bond-free pretensioned reinforcement member appropriate small recesses may be left in the prestressed concrete to expose the bond-free portions so that they may be cut at any moment between the time the concrete reaches its strength and the time the concrete is put in service.” Muntz at Col. 10, ll. 24-36 (analogous to the claimed “by relieving the tensions previously applied to said prestressed bar, removing part of the cast concrete around a steel wire cable placed inside the prestressed bar”).

Similarly, in the same field of endeavor of prestressed concrete structures, US’968 discloses a method for making prestressed concrete structural elements by means of cement-bound mortar in which profiles made from shaped-memory alloys are placed for the purpose of prestressing (Col. 1, ll. 6-22). 
US’968 discloses (see FIG. 4), a method wherein profiles 2 in the form of round steel are attached to raw surface 9 with an appropriate alloy (Col. 7, ll. 4-14), that are completely wrapped by applying shotcrete or cement mortar, by spraying, pouring in or coating. The cement mortar can also be applied manually (FIG. 5; Col. 7, ll. 15-18), and a recess 11 in a spot at SMA profile 2 in which an insert 5 had been introduced, profile 2 is exposed where the insert had been removed after the concrete or mortar had hardened (FIG. 6, Col. 7, ll. 19-22), where profile 2 is supplied with voltage through both indicated heating cables 3 so that resistance heating is generated, resulting in contraction force of SMA profiles 2 that generate tension and thus a prestress of the entire mortar mix and reinforcement layer 16, respectively, and their prestress is transferred to the same through the interlocking with rough surface 9 of concrete wall 6, and resulting on the structure being reinforced considerably (Col. 7, ll. 22-34).
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Virtanen’s prestressing process through prestressed concrete bars, so that the prestressed slender surface concrete bars are activated from the middle section of  its longitudinal length, as taught by Muntz, by relieving the tensions previously applied to said prestressed bar, removing part of the cast concrete around a steel wire cable placed inside the prestressed bar, transferring them to the concrete piece or structure, as taught by US’968.
One of ordinary skill would have been motivated to modify Virtanen’s so as to activate the prestressed concrete bar from the middle section, since Muntz teaches that for simple beams uniformly loaded “the maximum bending moment will be at the centre of the span,” (Munts at Col. 10, ll. 5-7), and that they may be activated at any moment between the time the concrete reaches its strength and the time the concrete is put in service.” Muntz at Col. 10, ll. 24-36, and US’968 teaches that such process of removing part of the concrete around the steel wire cable and applying heating to cure, results on the structure being reinforced considerably (Col. 7, ll. 22-34).

	As to the limitation, the prestressed slender surface concrete bars having a corrugated surface.
In the same field of endeavor of reinforcing elements made from materials such as concrete (Ducret at [0011]), Ducret discloses methods for producing rough elongate composite elements  of any size, or any profile with a surface roughness that can be modified, of easy and/or rapid manufacture  as well as economical on an industrial scale (Ducret at [0010]). 
Ducret’s “rough elongated composite element” (analogous to the claimed “slender corrugated surface concrete bar”), comprises a cord (under the broadest reasonable interpretation – analogous to the claimed “steel wire cable;” “capable of improving the mechanical properties of the element,” [0029]), Ducret discloses the cord is then sheathed by forming a layer of adherent mixture onto the cord, forming the roughness of the sheathed cord as it exits the sheathing device (Ducret at [0013-14]). 

Ducret at [0030] discloses the sheath can have smooth zones or zones that are slightly rough alternating with very rough zones, and at [0031] discloses that the method is suitable for cords of any shape, for example circular, elliptical… twisted (making the cord to conform easily, e.g., formation of a composite reinforcement; and at [0032] Ducret discloses that the roughness can be produced by the method invention for any shape and any size of composite element.
Furthermore, Ducret discloses that during testing of the rough surface sheathed bars, it was observed that the rough sheath of the rebars (3c to 3f) made it possible to increase significantly the attachment of the cord in the cement (Ducret at [0209], Table 2). Ducret discloses that the rough-surface sheathed bar has an effect in a cement matrix and “it makes it possible to preserve the integrity of the structure after this has cracked.” Ducret at [0221].
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Virtanen/Muntz’ prestressing process through prestressed concrete bars, so that the prestressed slender surface concrete bars having a corrugated surface, as taught by Ducret’s “rough surface sheathed bar.”
One of ordinary skill would have been motivated to modify Virtanen/Muntz’ so that the prestressed bars have a corrugated surface, since Ducret teaches that such rough-surface (analogous to the claimed “corrugated surface”) sheathed bar has an effect in a cement matrix that “it makes it possible to preserve the integrity of the structure after this has cracked.” Ducret at [0221].

Regarding claim 2. Virtanen/Muntz/US’968/Ducret discloses a for prestressing cast concrete structures, comprising: 
casting a concrete bar, the cast concrete bar having corrugations on its exterior surface  (see Virtanen at FIG. 5 and Col. 6, ll. 10-19, “a reinforcing steel tendon 1 is stretched between support 11, 12 to a casting bed, wherein concrete is extruded about the steel tendon”), 
the concrete bar cast externally to a tensioned cable (see Virtanen’s FIG. 5); 
releasing the cable from tension (Muntz at Col. 9, ll. 58-65); 
casing a concrete structure externally to the concrete bar (e.g., see Virtanen’s Fig. 2 and 4);
 creating an opening in the concrete structure to access the concrete bar proximate a center (e.g., US’968 FIG. 9) of the concrete bar removing a section of the concrete bar proximate a center thereof (e.g., see US’968 Fig. 6 and Col. 7, ll. 19-34), and 
filling the opening with a material to protect the cable (see US’968 FIG. 9, and Col. 7, ll. 56-65).

Regarding claim 3. Virtanen/Muntz/US’968/Ducret discloses the method of claim 2, wherein the material comprises cement mortar (e.g., “cement-bound mortar,” see US’968 at Col. 1, ll. 5-12).

Regarding claim 4.  Virtanen/Muntz/US’968/Ducret discloses the method of claim 2, wherein the concrete bar is cylindrical (e.g., see Virtanen’s FIG. 1 and Col. 2, ll. 21-30 “the prestressed supporting structure from an essentially bar-shaped,” bar-shaped being analogous to the claimed “concrete bar is cylindrical”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown, Jr. (US Pat. 3,903,222); Discloses methods for the continuous production of prestressed concrete elements.
Matiere (US PGPub. 2011/0244211 A1); Discloses methods for producing prestressed concrete parts, wherein the tensioned bar is provided with randomly distributed areas of weakness, at the level of which an increase in the tensile stresses applied above the tensile strength of the concrete causes, in the most stressed portion of the part, at least one localized crack to appear at least in line with one of said areas of weakness, the opening of said crack determining, at this level, the cancellation of the tensile stress in the concrete and a correlative local increase in the tensile force applied to the reinforcing bar, with a corresponding increase in the tendency of the latter to elongate under the effect of the stresses applied. [0037].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712